                                          Entered on Docket
                                          February 26, 2021
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA


                                          Signed and Filed: February 26, 2021
 1

 2

 3

 4                                      __________________________________________
                                        HANNAH L. BLUMENSTIEL
 5                                      U.S. Bankruptcy Judge

 6

 7                          UNITED STATES BANKRUPTCY COURT
 8                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                         ) Case No. 14-31016 HLB
                                    )
10   KONSTANTIN P. SAVVON and ADINE ) Chapter 7
     D. LE,                         )
11                                  )
                    Debtors.        )
12                                  )
     J. MATT NAWROCKI,              ) Adv. Proc. No. 14-3129 HLB
13                                  )
                    Plaintiff,      )
14   v.                             )
                                    )
15   KONSTANTIN P. SAVVON and ADINE )
     D. LE,                         )
16                                  )
                    Defendants.     )
17
                  ORDER DENYING APPLICATION FOR INJUNCTIVE RELIEF
18
             This case comes before the court on Defendants’ Konstantin
19
     Savvon and Adine Le’s Ex Parte Application for Order Shortening
20
     Time, 1 as well as Mr. Savvon and Ms. Le’s Application for
21
     Injunctive Relief. 2       In their Ex Parte Application, Mr. Savvon
22
     and Ms. Le demand a hearing on their Application on March 1 or 2,
23
     2021.     Through their Application, Mr. Savvon and Ms. Le demand an
24
     order (the “TRO”) temporarily restraining Mrock & Associates
25

26

27   1   Dkt. 41 (the “Ex Parte Application”).
28   2   Dkt. 36 (the “Application”).



                                           - 1 -
 1   (“Mrock”) from proceeding with a foreclosure sale allegedly
 2   scheduled for March 3, 2021.
 3           This adversary proceeding was commenced by J. Matt Nawrocki
 4   (who is allegedly the sole owner of Mrock) on October 7, 2014.
 5   Mr. Nawrocki’s complaint sought a judgment declaring
 6   nondischargeable a debt owed to him by Mr. Savvon and Ms. Le,
 7   pursuant to sections 523(a)(2)(A), (a)(4), and (a)(6). 3            On March
 8   11, 2016, the parties filed a Stipulation of Dismissal. 4            The
 9   court entered an order dismissing this action on March 18, 2016. 5
10           Now, nearly five years following entry of the Dismissal
11   Order, Mr. Savvon and Ms. Le demand a TRO.           They allege that
12   Mrock is about to foreclose on their real property because they
13   did not satisfy their obligations under the settlement agreement
14   that apparently led to the filing of the Stipulation of Dismissal
15   and ultimately, to entry of the Dismissal Order.            Mr. Savvon and
16   Ms. Le concede that they did not timely secure the financing
17   necessary to make a payment required by the Settlement Agreement,
18   although they blame this on the COVID-19 pandemic.            They contend
19   that they will prevail on the merits of their assertion that
20   their performance is excused by impossibility.
21           There are significant problems with the Application.           First
22   and foremost, Mr. Savvon and Ms. Le demand that the court enjoin
23

24   3 Unless otherwise indicated, all statutory citations shall refer to Title 11
     of the United States Code, aka the “Bankruptcy Code”. In addition, all
25
     citations to a “Bankruptcy Rule” shall refer to one of the Federal Rules of
     Bankruptcy Procedure; and all citations to a “Civil Rule” shall refer to one
26
     of the Federal Rules of Civil Procedure.
27   4   Dkt. 32.
28   5   Dkt. 34 (the “Dismissal Order”).



                                            - 2 -
 1   Mrock, which is not a party to this action, has never been served
 2   with process, and over which the court does not have personal
 3   jurisdiction.       Mr. Savvon and Ms. Le ignore these fatal issues.
 4           They focus instead on subject matter jurisdiction, in
 5   support of which they contend that the court retained
 6   jurisdiction under their settlement agreement with Mr. Nawrocki
 7   to “mediate any future disputes regarding the settlement of this
 8   action.”      This “reservation” of jurisdiction – set forth in a
 9   settlement agreement this judge has never seen – is not
10   sufficient to give the court jurisdiction to issue injunctive
11   relief.
12           Still further, in order to be entitled to injunctive relief,
13   Mr. Savvon and Ms. Le must show (among other things) a likelihood
14   of success on the merits.         “A plaintiff seeking a preliminary
15   injunction must establish that he is likely to succeed on the
16   merits, that he is likely to suffer irreparable harm in the
17   absence of preliminary relief, that the balance of equities tips
18   in his favor, and that an injunction is in the public interest.” 6
19   “The first factor under Winter is the most important – likely
20   success on the merits.” 7        In other words, Mr. Savvon and Ms. Le
21   must plead some affirmative claim against Mrock, and must
22   demonstrate that they are likely to succeed on the merits of that
23   claim, in order to be entitled to injunctive relief.
24

25
     6 Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations
26
     omitted); see Doe v. McAleenan, 415 F. Supp. 3d 971, 976 (S.D. Cal. 2019)
     (noting that the standard for issuing a TRO is the same as that pertinent to
27
     the issuance of a preliminary injunction).
28   7   Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).



                                           - 3 -
 1        But they have not filed a complaint.   The only affirmative
 2   argument they make is set forth in the Application, in which they
 3   assert that their timely performance under the settlement
 4   agreement was rendered impossible by the COVID-19 pandemic.   If
 5   Mr. Savvon and Ms. Le would like injunctive relief, they must
 6   file a complaint that asserts causes of action against Mrock.
 7   Because they have not done so, their request for a TRO fails.
 8        And finally, given the fatal flaws from which their
 9   Application suffers, the court sees no need to grant the Ex Parte
10   Application.
11        Accordingly, the court ORDERS as follows:
12        1.   The Ex Parte Application is hereby DENIED.
13        2.   The Application is hereby DENIED.
14

15                           **END OF ORDER**
16

17

18

19

20

21

22

23

24

25

26

27

28



                                   - 4 -
         Court Service List
[None]
